Citation Nr: 0532336	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-15 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma, prior to June 27, 2002.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1978.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's claim of entitlement to an 
increased rating for his bronchial asthma, then evaluated as 
30 percent disabling.  In an August 2002 rating decision, the 
RO increased the evaluation to 60 percent, effective June 27, 
2002.  The veteran perfected a timely appeal of these 
determinations to the Board.

The Board notes that the veteran presented testimony during 
appeal hearings at the RO before a hearing officer in April 
2004, as well as before the undersigned Acting Veterans Law 
Judge (VLJ) in May 2005.  Copies of the hearing transcripts 
issued following the hearings are of record. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  Prior to June 27, 2002, the service-connected bronchial 
asthma was not characterized by FEV-1 of 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

3.  Since June 27, 2002, the service-connected bronchial 
asthma has not been characterized by FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 30 percent, prior June 27, 2002, for the service-
connected bronchial asthma, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (2005).

2.  The criteria for the assignment of a disability rating in 
excess of 60 percent, effective June 27, 2002, for the 
service-connected bronchial asthma, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued in August 2001, 
June 2002 and August 2002; the January 2002 rating decision; 
the June 2002 statement of the case (SOC); and the August 
2002, July 2004 and March 2005 supplemental statement of the 
case (SSOCs).  In addition, the RO letters issued in August 
2001, June 2002 and August 2002; the June 2002 SOC; and the 
August 2002 and July 2004 SSOCs provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and was encouraged to do so at the May 2005 Board 
hearing.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC, the SSOCs, and via discussions during the May 2005 
Board hearing, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the August 2001 RO letter, the veteran 
was given initial notice of the VCAA requirements.  This 
letter was issued prior to the initial January 2002 AOJ 
decision that is the basis of this appeal.

In this respect, the August 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim on appeal.  In addition, the RO letters issued in June 
2002 and August 2002; the June 2002 statement of the case 
(SOC); and the August 2002, July 2004 and March 2005 
supplemental statement of the case (SSOCs) specifically 
explained to the appellant what the evidence must show in 
order to establish his entitlement to the claim on appeal.  
Thus, the appellant was requested to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ's 
August 2001 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the June 2002 SOC, and the August 2002 and July 2004 SSOCs 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.  

I.  Applicable Law

In this case, in May 2001, the veteran submitted a claim for 
an increased rating for his service-connected bronchial 
asthma, which was rated as 30 percent disabling under 
Diagnostic Code 6602.  Subsequently, as the veteran's claim 
was denied, he began the appeal process regarding this issue, 
and in an August 2002 rating decision, the veteran was 
granted a 60 percent rating for this disability, effective 
June 27, 2002, under Diagnostic Code 6602.  At present, as 
the veteran has not expressed satisfaction with the 60 
percent rating currently assigned to his disability, the 
Board finds the veteran continues to seek an increased rating 
in excess of 60 percent for the service-connected bronchial 
asthma.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted for bronchial asthma where any of these conditions 
is manifested by FEV-1 of 56-70 percent predicted, or; FEV-
1/FVC of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 
40-55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  And, a 100 percent rating is assigned for 
FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).

II.  Evidence.

The Board notes that, during the May 2005 travel Board 
hearing, the veteran testified that he has asthma attacks at 
least once per week, and that he is unable to travel very far 
and to clean his house due to his respiratory problems.  The 
veteran also submitted additional evidence during the 
hearing, and noted that he waived his right to RO 
consideration of this evidence, and any other additional 
relevant evidence that may remain outstanding.

In this respect, the evidence of record includes treatment 
records from various private health care providers dated from 
the late 1980s to 2005, including from the Health South 
Medical Center, Harris Methodist Ft. Worth, Parkland Health 
and Hospital System, Parkland Memorial Hospital, Dallas 
County Hospital District, Southside Medical Clinic, R. White, 
M.D., Tarrant County Mental Health, Cuidado Cacero Home 
Health Services, Family Health Care, and E. Navarro, M.D.  In 
addition, the evidence includes treatment records from the 
North Texas, Ft. Worth and Dallas VA Medical Centers (VAMCs) 
dated from 1992 to 2005.  The above noted records in essence 
describe the treatment the veteran has received over time for 
various health problems, including asthma/respiratory 
problems, schizophrenia and other mental problems, rhinitis, 
heart problems, and chronic obstructive pulmonary disease 
(COPD). 

A July 1991 VA pulmonary function test report revealed the 
veteran had FEV-1 of 84 percent predicted, and FEV-1/FVC of 
83.35 percent.  A May 1998 VA pulmonary function test report 
also shows the veteran had FEV-1 of 79 percent predicted, and 
FEV-1/FVC of 82 percent.  The veteran was diagnosed with 
restrictive pattern, mild impairment, with no significant 
bronchodilator response.

A September 2001 VA respiratory examination report indicates 
the veteran was very emotional during the taking of his 
history, and was frequently crying and gasping for breath 
with coughing.  The veteran's lungs were hyperresonant to 
percussion, although his breath sound was decreased 
throughout.  There was no clubbing, synopsis or edema.  The 
veteran was diagnosed with bronchial asthma, chronic 
moderately severe.  And, upon x-ray examination, the veteran 
presented evidence of a normal heart size, and clear lungs 
with a flattening of the diaphragm.  Lastly, upon pulmonary 
function testing, the veteran had FEV-1 of 76 percent 
predicted, and FEV-1/FVC of 80 percent.  The veteran had 
healed trach stoma, stridor sounding inhalations, and crowing 
productive cough with small amounts of think brown mucous 
expectorated with good effort.

The copious VA treatment records noted above include 
radiology reports dated September 1996, February 2002, April 
2002, September 2002 and January 2004 which essentially show 
the veteran had mild scoliosis, clear lung fields, no fluid, 
congestion or infiltration, and no active chest process.  In 
addition, November 2003 notations show the veteran was on 
Theophylline, and December 2003 notations show he was on 
Atrovent MDI, both medications being bronchodilators. 

Lastly, a February 2005 VA respiratory examination report 
reveals the veteran, when called to the examining room, began 
to hyperventilate, cough and possibly accentuate his 
symptoms.  On examination, the veteran was grossly obese 
being 5'41/2" and weighing 214 pounds.  Examination of the 
lungs revealed some coarse rales somewhat relieved by 
coughing.  There was no wheezing at this time.  The veteran 
admitted to smoking one pack of cigarettes per day and not 
being able to stop.  He was diagnosed with bronchial asthma, 
chronic, moderately severe.  Following examination of the 
veteran, the examiner noted that it was difficult to know 
exactly to what degree the veteran was suffering from asthma 
due to his mental condition, which was previously diagnosed 
as schizoaffective disorder and paranoid schizophrenia.  X-
ray studies revealed clear lung fields, normal heart, and no 
active chest process.  And, pulmonary function testing 
revealed the veteran had FEV-1 of 53 percent predicted, and 
FEV-1/FVC of 76 percent.  Lastly, the veteran was noted to be 
on Albuterol inhaler, Ipratropium inhaler, and Theophylline 
tablets, all bronchodilators.

III.  Analysis

Upon a review of the copious evidence of record, the Board 
finds that the criteria for the assignment of a disability 
rating in excess of 30 percent prior June 27, 2002 for the 
service-connected bronchial asthma have not been met.  
Similarly, the Board finds that the criteria for the 
assignment of a disability rating in excess of 60 percent as 
of June 27, 2002 for the service-connected bronchial asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, 
Diagnostic Code 6602 (2005).

Prior to June 27, 2002, the service-connected bronchial 
asthma was not characterized by FEV-1 of 40-55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Specifically, the Board notes that, per the September 2001 VA 
respiratory examination report and pulmonary function 
testing, the veteran had FEV-1 of 76 percent predicted, and 
FEV-1/FVC of 80 percent.  In addition, the Board notes that, 
per November 2003 and December 2003 VA notations, the veteran 
was on Theophylline and Atrovent MDI, which are 
bronchodilators, and not systemic (oral or parenteral) 
corticosteroids.  Lastly, there is no indication that, prior 
to June 27, 2002, the veteran had monthly visits to a 
physician for exacerbations.  The veteran received 
intermittent care as necessary, but this care did not 
approach the schedular criteria for a higher rating.

Similarly, as of June 27, 2002, the service-connected 
bronchial asthma has not been characterized by FEV-1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  Per the February 2005 VA 
respiratory examination report, pulmonary function testing 
reveals the veteran has FEV-1 of 53 percent predicted, and 
FEV-1/FVC of 76 percent.  Further, although the veteran is on 
Albuterol inhaler, Ipratropium inhaler, and Theophylline 
tablets, which are all bronchodilators, the medical evidence 
of record simply does not show that he has one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

The Board has carefully considered the lay statements and 
testimony provided by veteran, which describes the increasing 
severity of his respiratory symptoms.  However, although a 
lay person can certainly provide an account of his/her own 
visible symptoms, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992), the issue is not whether veteran's symptoms have 
become worse, but rather whether they have worsened to a 
degree that requires the assignment of an increased rating 
under the rating schedule.  In this case, the evidence does 
not support a higher schedular rating even though competent 
lay evidence shows that veteran's respiratory symptoms may 
have worsened to at least some degree.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating for bronchial asthma, 
and the veteran's claim must be denied.

IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's respiratory disability alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence 
currently of record does not show that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.  Thus, referral for consideration of an 
extra-schedular evaluation is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating in excess of 30 percent for bronchial 
asthma, as effective prior to June 27, 2002, is denied. 

A disability rating in excess of 60 percent for bronchial 
asthma, as effective June 27, 2002, is denied. 



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


